Case: 17-15306    Date Filed: 11/30/2018   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15306
                         Non-Argument Calendar
                       ________________________

      D.C. Docket Nos. 2:14-cv-00183-WCO; 2:13-cr-00010-RWS-JCF-1



DAVID ALAN WOLF,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 30, 2018)

Before WILSON, WILLIAM PRYOR, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-15306     Date Filed: 11/30/2018    Page: 2 of 3


      David Alan Wolf pleaded guilty to enticing a minor under 18 U.S.C. §

2422(b) and was sentenced to 168 months. As part of his plea agreement, Wolf

waived the right to appeal or collaterally attack his plea or sentence. Wolf,

proceeding pro se, filed a motion to vacate his sentence under 28 U.S.C. § 2255,

arguing that his plea counsel was ineffective, which caused him to involuntarily

and unintelligently enter the guilty plea. The district court denied the motion.

With the assistance of counsel, Wolf then filed a motion for relief from the

judgment denying his § 2255 motion under Federal Rule of Civil Procedure 60(b).

In his Rule 60(b) motion, Wolf argued that lack of counsel in his § 2255

proceeding prevented him from fully articulating his ineffective assistance of

counsel claim. The district court dismissed the Rule 60(b) motion, construing it as

a successive § 2255 motion over which it lacked jurisdiction. Wolf now appeals,

arguing that the district court erred in treating his Rule 60(b) motion as a

successive § 2255 motion. We disagree and affirm.

      We review subject matter jurisdiction de novo. Williams v. Chatman, 510
F.3d 1290, 1293 (11th Cir. 2007) (per curiam). A district court lacks jurisdiction

to review a federal prisoner’s second or successive § 2255 motion unless it is first

certified by the appropriate United States Court of Appeals. Farris v. United

States, 333 F.3d 1211, 1216 (11th Cir. 2003) (per curiam); 28 U.S.C. §§ 2244(a),

2255(h).

                                           2
               Case: 17-15306     Date Filed: 11/30/2018    Page: 3 of 3


      A Rule 60(b) motion is treated as a successive § 2255 motion if it (1) “seeks

to add a new ground of relief”; or (2) “attacks the federal court’s previous

resolution of a claim on the merits.” Gonzalez v. Crosby, 545 U.S. 524, 532, 125
S. Ct. 2641, 2648 (2005). But a Rule 60(b) motion is not treated as a second or

successive § 2255 motion if it attacks a defect in the integrity of the § 2255

proceedings. Id. “[A]n attack based on the movant’s own conduct, or his habeas

counsel’s omissions . . . ordinarily does not go to the integrity of the proceedings,

but in effect asks for a second chance to have the merits determined favorably.”

Id. at 532 n.5, 125 S. Ct. at 2648 n.5.

      Wolf’s Rule 60(b) motion is a substantive challenge veiled in procedural

terms. In it, Wolf argues that he was entitled to assistance of counsel to prepare his

§ 2255 motion, and that with counsel, he would have been able to effectively argue

his ineffective assistance of counsel claim. He attached new factual evidence,

including an affidavit in which “Wolf expounds upon his claim that his guilty plea

was the product of ineffective assistance of counsel.” Wolf’s Rule 60(b) motion

does not attack a defect in the integrity of the § 2255 proceedings but rather attacks

and attempts to relitigate the district court’s resolution of his ineffective assistance

of counsel claim. See id. Accordingly, the district court did not err in treating the

Rule 60(b) motion as a successive § 2255 motion, and we affirm.

      AFFIRMED.

                                            3